Mr. President, Mr. Secretary-General, Excellencies, alii from the Republic of Palau.
Please allow me to begin by congratulating His Excellency Volkan Bozkir on his election as President of this historic 75th session of the General Assembly. I also wish to express Palau’s thanks to His Excellency Tijjani Muhammad-Bande for his leadership of the Assembly over the past year, guiding us through these unprecedented challenges.
Mr. President,
Some nineteen years ago, I had the privilege of addressing this Assembly for the first time as President of the Republic of Palau. In January, I will complete my public service, having served as President for sixteen of those years, and I will return to being a fisherman in Palau’s pristine waters. In my final address to the General Assembly today, I want to reflect on the difference these last two decades have made, and on the many benefits Palau has enjoyed from its relationship with the United Nations.
When I addressed the 52nd session of the General Assembly, we were meeting two months after the horror of the 9/11 attacks. My message then was one of unity, of recognizing a new spirit of cooperation that globalization was fostering in response to 9/11.1 said then:
“While we remain shocked, saddened and deeply offended by the events giving rise to the new unity, we must acknowledge and nurture whatever good those events can be turned to. We now have the ability to see the clear advantages of close cooperation on matters which affect us all.”
In a way, this call remains apt today. We meet not in the shadow of terrorism, but in the shadow of global pandemic. We do not see human evil in this pandemic, in the way we did in the perpetrators of 9/11. But the challenge of our response is not so different: to craft closer cooperation between nations large and small, rich and poor; to unite in the face of a shared crisis in a way that might have seemed unlikely a year or two ago.
In 2001,1 emphasized that:
“There is only one system in which we exist, and the related understanding that any act or condition within that system affects each of us, although in varying ways and degrees. In such a system, problems are best addressed through coalition-building and a consensus driven approach, and process of give and take, involving the widest possible range of participants.”
This is no less true today than it was in 2001. We took up many opportunities for coalition-building after 9/11: on terrorism, on the Millennium Development Goals and on advancing the doctrine of the responsibility to protect. Other challenges remain and have intensified, especially those challenges to the health of our planet.
Our method in addressing this ecological crisis must also be to turn towards coalitionbuilding, a consensus-driven approach and to form new partnerships for enhancing ambition and effective implementation. We must act in solidarity with each other because it is a shared future that we face together, which we cannot address if we are divided.
Our immediate shared future is, of course, the pandemic, and I wish to extend our condolences at the loss of life suffered by so many around the world to this virus.
In Palau, we have been fortunate to remain free of COVID-19 cases. But we are certainly not free of the consequences of this pandemic. Sometimes we hear people say that health is more important than money, and that is certainly true. But a national economy is not “money,” it is the system that determines quality of life, and that delivers critical public services. It is the environment, healthcare, education. It is food on the table.
This pandemic has put Palau into a level of isolation we have not known for many, many years. We struggle with disruptions to supply chains for food and essential medicines. We struggle to connect patients with life-saving medical treatment, for which we previously relied on off-island providers in larger countries. We struggle to keep families united, to keep college students in school, and to keep family breadwinners working. Private sector unemployment is approaching 50%, and it will take years to recover what we have lost in months.
This pandemic highlights a feature of multilateral development we have been pointing out for many years now. The truth is, Palau’s high-income categorization is, in many ways, unrealistic. It does not match the facts on the ground or reflect our tremendous vulnerability as a small economy. This has to be addressed, because the current rules deny us help we desperately need. The unified response from the international community should extend to our small island circumstances. This means access to concessional finance and to innovative financial support, so that we too can prepare to recover from the economic crisis that the pandemic has brought. To rebuild the fiscal space for investing in sustainable development that the pandemic has wiped out.
We know that this pandemic is far from over. And small States cannot also be left out in the race to seek an effective vaccine. In a global community, parts of the world cannot be made safe in isolation. Vaccine hoarding will harm us all. Palau’s recovery from the economic crisis of COVID will not be possible without sharing in this process to develop a vaccine. As a result, Palau will be participating in the COVAX Facility being coordinated by GAVI and partners, as our best shot to pooling resources and supporting equitable access to a vaccine, if and when one becomes available. Meanwhile, we will also continue to work with our close friends in the United States, in close partnership with the US Centers for Disease Control.
We cannot let this individual threat distract us from the long-term threats we continue to face. Our long-term health, development and prosperity depend on repairing our relationship with nature. This is especially the case in responding to our ocean emergency. Marine pollution, overfishing and acidifying and warming seas are taking their toll on the health of our ocean. And our human prosperity depends on a healthy ocean.
At the beginning of this year, Palau reached a new milestone by implementing the Palau National Marine Sanctuary. We are protecting 80% of our Exclusive Economic Zone as a no take protected area, echoing our ancient tradition of a “bul”, a moratorium on fishing in order to sustain fisheries for the long-term. And we will be developing an artisanal domestic fishing sector in the other 20% of our EEZ, to diversify our economy, sustain jobs and improve access to healthy seafood.
Palau is a large ocean state, and we are acting in accordance with our responsibilities for stewardship over our EEZ. But the ocean covers the majority of our planet’s surface. We hope that Palau’s actions will inspire ambition elsewhere. We are all ocean people, even if we do not live near coasts. All of humanity depends on the ocean for food, for climate regulation, for trade, for security, and for so much more.
The High-Level Panel for a Sustainable Ocean Economy, which I co-chair, has been building a blueprint for this ocean ambition. While the Panel’s work has been underway long prior to the pandemic, its analysis highlights how investments in key ocean economy sectors provide a way to “build back bluer” from the pandemic, with benefits for jobs, the environment, and human health. These include protecting coastal and marine ecosystems such as mangroves; investing in sewage and wastewater infrastructure for coastal communities, and in zero emission marine transport.
At the end of this year, the Ocean Panel will launch our recommendations on transformative actions that we need to take to transition to a sustainable ocean economy. We cannot let this opportunity to rebalance production and ocean protection escape us.
To complement these actions, it is also vital that negotiations on a high seas treaty are completed next year. We need to close this governance gap on the high seas, so that we are able to effectively protect the ocean beyond national jurisdiction.
Additionally, at next year’s Convention on Biological Diversity COP15, the ocean must also not be neglected. The Global Biodiversity Outlook released last week starkly warns that we have not been successful in reaching the targets set forward a decade ago in Aichi. Significant implementation gaps remain. As we set a new framework for the conservation of nature over the next decade, we need to act with greater urgency, and with greater solidarity for implementation of these targets in developing countries.
At least 30% of the ocean needs to be protected by 2030. The role of coral reefs also needs to be appropriately recognized. But for this framework to be effective, it must learn the lessons of the past decade: that goals must be supported by adequate resources.
While the climate COP26 may also have been delayed by the pandemic, this cannot delay increased climate ambition, and support for the implementation of increased ambition. Responding to the climate emergency is of existential concern, and the momentary drop in emissions this year cannot be allowed to generate any complacency about global progress. The climate finance commitments made by developed countries cannot be shirked during this pandemic, because to do so is to undermine the ability of the most vulnerable to mitigate and adapt to climate impacts. The Green Climate Fund needs to continue its work on simplified access for the most vulnerable, such as small island developing states.
In Palau, our preparations to reach our NDC target of 45% renewable energy generation are progressing. Solar power and a supporting microgrid will soon reduce our miniscule emissions, but also serve as a form of adaptation, increase our energy security and resilience, and reduce the volatilities of imported fossil fuels. With the right support in implementation, we can go further in bringing forward an enhanced NDC before COP26. We are ready for the energy transition in Palau. But we need the right partnerships to deliver on our ambition.
As the current impacts of the climate emergency worsen, they are generating more security threats to vulnerable countries, especially small island states. We welcome Germany’s initiative to convene a Security Council debate on the climate emergency this year. We reiterate the call of the Pacific island states for the appointment of a Special Representative of the Secretary-General on Climate and Security to integrate these concerns into the Council’s agenda.
Time and time again, Palau has emphasized the need for effective partnerships to support sustainable development. This is especially true as we begin the Decade of Action to deliver the SDGs, and it is the unique role of the United Nations to facilitate these partnerships. Our guiding frameworks, such as the SAMOA Pathway have already been agreed. What is needed is the support for implementation.
In Palau, a tangible expression of this support is in the partnerships with multiple friends for infrastructure development in our “Global Village” conference facilities in Koror. These facilities have been progressively upgraded over the past year, in partnership with UNOPS, and which I will officially open next week. Durable, quality infrastructure is a cornerstone of sustainable development. While Palau is an island, the partnerships that have made this Global Village possible remind us about the solidarity shown by friends all over the world.
Since my first address to the General Assembly as President in 2001, I have reiterated Palau’s call for Taiwan to be allowed to participate in international organizations. We regret that this was denied again at this year’s World Health Assembly. At the very moment when the world needed to come together to respond to the pandemic, we failed to do so. And I do mean that we failed. Taiwan, a public health leader that has implemented one of world’s most effective pandemic responses, was left out of the global response to this pandemic, and that made the world less safe.
In this pandemic, Taiwan has generously shared its experience and expertise with Palau, including critical support for establishing on-island testing capabilities, and PPE procurement. The effectiveness of Taiwan’s control over the pandemic has been recognized by many others, and if included in international health coordination mechanisms, can also share these lessons with the rest of the world. As such, Taiwan is one of the only places on earth that is safe enough for quarantine-free travel with COVID-free nations like Palau. And we are currently working together to create the world’s first safe bubble economy.
On many other international issues and organizations, such as in the UN Framework Convention on Climate Change, and the International Civil Aviation Organization, Taiwan can also make meaningful contributions to strengthening collective action. Taiwanese residents and journalists have been unjustly barred from accessing UN premises, limiting their ability to engage with the UN’s agenda and work. We urge others in this Assembly to join us in recognizing that Taiwan Can Help in responding to so many of our shared challenges. This includes in implementing the 2030 Agenda, where we often underline the need to leave no-one behind. The 23.5 million people of Taiwan should not be left behind, and it is time for Taiwan’s exclusion to end.
Palau, of course, holds a special relationship with the United States. Palau’s bond with the United States is written in its Compact of Free Association, but it is written even more deeply in shared history, shared culture, and common values. We share the American priorities and values of freedom, democracy, individual rights, and a rules-based international order. In these turbulent times, we share its firm commitment to a free and open Indo-Pacific, which we reaffirmed by hosting the US Secretary of Defense last month. We seek new opportunities to deepen this relationship for mutual benefit, including for the purposes of regional security and diversifying our economic activities.
The enduring friendship of Palau and the United States is an advertisement for the rules based-international order. In a rules-based international order, states of all sizes, all cultures, and all regions can thrive together.
This commitment to a free and open Indo-Pacific region is also shared with Japan, which has been a historic partner, and a historic development partner, of Palau. Japan’s technical assistance to Palau, especially in infrastructure development, reaches every corner of Palau, and we look forward to this continuing under their new government. I want to express a personal note of thanks to Prime Minister Abe, who has been a consistent friend of Palau and our region, and to wish him a healthy recovery. Japan’s ocean initiatives, especially on marine plastic litter, also show a commitment to transitioning towards a sustainable ocean economy.
We were delighted to welcome Australia’s first resident Ambassador to Palau earlier this year. Now, as I speak, Australia’s commitment to regional security is being demonstrated through the training and handover of the PSS Remeliik II, a new contribution to our coast guard as part of Australia’s Pacific Maritime Security Program.
In the past few years, South-South cooperation has also taken on increased importance for Palau. In particular, the Government of India, through the India-UN Development Partnership Fund, and in partnership with the UN Office for South- South Cooperation and UNOPS, has provided invaluable support to improving our healthcare system, as well as a rapid response to pandemic preparations.
Our Global South partners continue to expand, with a new award to Palau from India, Brazil and South Africa’s Poverty Reduction Facility, to support the revitalization of education facilities. This solidarity between some of the world’s largest states, and Palau, one of the world’s smallest, is a powerful demonstration of a commitment towards the UN’s values and the vision of the 2030 Agenda.
Mr. President,
As one of the youngest members of this organization since we gained our independence in 1994, Palau’s lived experience tells us about the importance of multilateralism. In this 75th anniversary year of the United Nations, we know that this multilateralism is fragile, precious, and must be actively defended. All have a part to play in it, and no-one can opt-out if we are to all benefit from it.
As the leader of a small state, I am proud of Palau’s contribution to the United Nations and our multilateral agenda. To building consensus around shared norms, and to actively participating in our shared institutions. We were among the first countries to ratify the Paris Agreement and the Nuclear Ban Treaty, after actively contributing to their negotiation. We were champions of a standalone goal on oceans in the 2030 Agenda, and of including tobacco control among the targets for Goal 4 on health. We have emphasized the critical value of partnerships for sustainable development and peace. The sovereign equality that each of us exercise in this Assembly is a responsibility that we take seriously. And I hope that you will agree that Palau has lived up to this responsibility.
This has been my final contribution to our annual General Debate. But be in no doubt that Palau’s contributions to the work of the UN is just beginning.
Thank you, and Kom kmal mesulang.